 



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of February 20,
2008 (the “Effective Date”) between Digital Music Group, Inc., a Delaware
corporation (“DMGI”), and Nathan Fong, a resident of 208 Melbourne Road, Great
Neck, New York 11021 (the “Executive”).
Agreement
In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:
1. Position and Duties. During the term of this Agreement, DMGI will employ
Executive, and Executive will serve DMGI as its Chief Financial Officer, or such
other position as assigned by the CEO. As such, Executive shall have such
responsibilities, duties and authority as reasonably accorded to and expected of
this position. Subject to the terms of Sections 7.5 and 8.4 hereof, additional
or different duties, titles or positions may from time to time be assigned to or
taken from Executive by the CEO of DMGI. Executive will report directly to the
CEO. DMGI will not materially change Executive’s role as a critical executive in
the finance function as relates to activities including but not limited to
managing finance function staff; managing quarterly, annual and other relevant
financial reporting to the SEC; overseeing pro forma financial projections; and
the like; although it is understood that DMGI may assign and re-assign different
roles to its financial executives including Executive, as well as vary titles,
specific duties, reporting lines, and the like.
2. Performance of Duties. Executive will be based at and perform his duties
under this Agreement primarily at the New York, NY offices of DMGI. Executive
hereby represents and warrants that he is free to enter into and fully perform
this Agreement and the agreements referred to herein without breach of any
agreement or contract to which he is a party or by which he is bound. Executive
hereby further represents and warrants that he has provided DMGI with copies of
any employment, confidentiality, non-competition or non-solicitation agreements
currently binding upon him.
3. Exclusive Service. Executive shall devote his full time and efforts (from a
business perspective) exclusively to this employment and apply all his skills,
effort and experience to the performance of his duties and advancing DMGI’s
interests. Executive shall not be engaged in any other business activity pursued
for salary, fees, profit, gain or other pecuniary advantage if such activity
interferes with Executive’s duties and responsibilities hereunder. Executive
will not engage in any professional consulting activity nor serve on any
corporate boards except with the prior written approval of DMGI’s CEO, and
Executive will otherwise refrain from engaging in any activities inconsistent or
in conflict with the performance of his duties hereunder. However, the foregoing
limitations shall not be construed as prohibiting Executive from making personal
investments in a passive form or manner that will not require his services in
the operation or affairs of the companies or enterprises in which such
investments are made or from engaging in charitable, civic or community
activities that do not interfere with his duties to DMGI.

 

- 1 -



--------------------------------------------------------------------------------



 



4. Compliance with Policies. DMGI has established policies, procedures and
practices, and Executive will comply with and be bound by all such policies,
procedures and practices from time to time in effect during Executive’s
employment to the extent DMGI has informed Executive thereof. Executive will be
employed in a position of leadership within DMGI and will be expected to
faithfully adhere to, execute and fulfill all corporate policies established by
DMGI, now and in the future, in addition to establishing systems for monitoring
compliance with such policies by other officers, employees and directors,
particularly DMGI’s Code of Business Conduct.
5. Confidential or Proprietary Information and Inventions.
5.1 Company Information. Executive agrees at all times during the term of his
employment and thereafter, to hold in strictest confidence and not to use,
except for the benefit of DMGI, or to disclose to any person, firm or
corporation (except within the scope of his employment) without written
authorization of the CEO of DMGI, any Confidential Information of DMGI.
Executive understands that “Confidential Information” means any DMGI financial
or operating information, contents of music libraries, data bases, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products and processes, services, customer lists, channel partner
lists, target acquisition lists and customers, channel partners and target
acquisitions (including, but not limited to, customers, channel partners and
target acquisitions of DMGI on whom Executive called or with whom Executive
became acquainted during the term of his employment), market data, software,
inventions, music processing techniques, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, financial
reports or other business information disclosed to Executive by DMGI or prepared
by Executive during his employment by DMGI, either directly or indirectly, in
writing, orally, by drawings, or by observation of documents, technology or
equipment. DMGI and Executive acknowledge that Confidential Information does not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of Executive’s or of others who were
under confidentiality obligations as to the item or items involved.
5.2 Third Party Information. Executive recognizes that DMGI has received and in
the future will receive from third parties (including, but not limited to,
vendors, customers, channel partners and acquisition targets) their confidential
or proprietary information subject to a duty on DMGI’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for DMGI consistent with DMGI’s agreement with such third party.
5.3 No Prior Inventions. Executive represents that, as of the Effective Date of
this Agreement, other than musical composition and sound recording copyrights,
he has no inventions, original works of authorship, developments, improvements
or trade secrets which were made by him prior to his employment with DMGI, which
relate to DMGI’s business, operations, digitization processes, music library or
research and development.
5.4 Future Inventions. DMGI shall own all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort) to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in the whole or in part, by Executive during
the term of his employment with DMGI to and only to the fullest extent allowed
by applicable law; provided, however, the foregoing shall only apply to any of
the foregoing that are directly related to the business of DMGI (collectively
referred to herein as “ Inventions ”). Executive agrees that he will promptly
make full written disclosure to DMGI, will hold in trust for the sole right and
benefit of DMGI, and hereby assign to DMGI or its designee,

 

- 2 -



--------------------------------------------------------------------------------



 



all his right, title, and interest in and to any and all Inventions. To the
extent allowed by law, this section includes all right of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights” or the like. To the extent Executive retains any such moral
rights under applicable law, Executive hereby ratifies and consents to any
action that may be taken with respect to such moral rights by or authorized by
DMGI and agrees not to assert any moral rights with respect thereto. Executive
will confirm any such ratifications, consents and agreements from time to time
as requested by DMGI.
5.5 Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions made by him (solely or jointly with
others) during the term of his employment with DMGI. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
DMGI. The records will be available to and remain the sole property of DMGI at
all times.
5.6 Patent and Copyright Registrations. Executive agrees to assist DMGI, or its
designee, at DMGI’s expense, in every proper way to secure DMGI’s rights in any
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to DMGI of all pertinent information and data with respect thereto,
the execution of all applications, specifications, oaths, assignments and all
other instruments which DMGI shall reasonably deem necessary in order to apply
for and obtain such rights and in order to assign and convey to DMGI, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Executive further
agrees that his obligation to execute or cause to be executed, when it is in his
power to do so, any such instrument or papers shall continue after the
termination of this Agreement. If Executive is unable because of his mental or
physical incapacity or for any other reason to secure his signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to DMGI as above, then Executive hereby irrevocably designates and
appoints DMGI and its duly authorized officers and agents as his agent and
attorney in fact, to act for and in his behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
processing and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Executive.
6. Compensation and Benefits.
6.1 Base Salary. Beginning on the Effective Date, DMGI shall pay Executive a
base salary of two hundred and twenty five thousand dollars ($225,000) per year,
adjusted as provided herein (the “Base Salary”), payable as earned in accordance
with DMGI’s customary payroll practice. On at least an annual basis, the
Compensation Committee of the Board of Directors will review Executive’s
performance and consider an increase to the then current Base Salary as it deems
warranted by individual and corporate performance, market conditions and other
factors. No reductions will be made to Executive’s Base Salary unless it is part
of a company-wide expense reduction plan authorized by the Board of Directors of
DMGI, applying ratably to the base salaries of all senior executives and to the
fees earned by Directors; provided, however, that in no event may Executive’s
Base Salary be reduced by more than fifteen percent (15%) at any one time or in
the aggregate over any twenty-four (24) month period without his consent.
6.2 Additional Benefits. Executive will be eligible to participate in DMGI’s
employee benefit plans of general application to DMGI’s senior executives in
effect from time to time, as amended, including without limitation, those plans
covering pension and profit sharing, executive perquisites, stock purchases,
and, beginning as of March 1, 2008, those plans covering life, health, and
dental insurance in accordance with the rules established for

 

- 3 -



--------------------------------------------------------------------------------



 



individual participation in any such plan and applicable law. Once Executive is
eligible for health and dental insurance coverage hereunder, Executive’s spouse
and dependents shall also be eligible for such coverage in accordance with the
terms of DMGI’s policies and plans and the contracts with third party providers.
In addition, beginning on the Effective Date, Executive will receive such other
benefits, including holidays and sick leave, as DMGI generally provides to its
senior executives.
6.3 Incentive Bonus Plan. For 2008 and all subsequent years during the Term,
subject to the terms of DMGI’s management incentive bonus plan, as amended from
time to time (the “Bonus Plan”), Executive will be eligible to earn cash bonuses
on an annual basis, payable as determined under the Bonus Plan, but not until
such time as the Compensation Committee of the Board of Directors of DMGI
determines the targets, milestones, performance objectives and measurement
criteria to be met each fiscal year and approves the payment of specific cash
bonuses after the end of each fiscal year based upon the objective calculations
and discretionary judgments as called for in the Bonus Plan. For 2008, Executive
shall be entitled to receive a discretionary cash bonus in an amount and in
accordance with the parameters set forth on Schedule A attached hereto. Any such
2008 discretionary bonus, if earned, will be payable within two and one half
(21/2) months following the year in which it vests or is no longer subject to a
substantial risk of forfeiture.
6.4 Expenses. Executive shall prepare and submit timely expense reports and DMGI
will reimburse Executive for all reasonable and necessary travel and other
expenses incurred by Executive in connection with DMGI’s business, provided that
such expenses are in accordance with DMGI’s applicable expense reporting and
reimbursement policy and are properly documented and accounted for in accordance
with the requirements of the Internal Revenue Service.
6.5 Vacation. Executive will be entitled to paid vacation as set forth in DMGI’s
policies and/or employee manual (as they may be applicable to DMGI’s executive
officers and key employees), as approved by the Board of Directors.
6.6 Equity Incentive Awards. On the Effective Date, Executive will receive
options to purchase 33,333 shares of DMGI’s Common Stock (“Common Stock”) and
33,333 restricted shares of Common Stock, with such options and shares being
granted and awarded pursuant to and under the terms and conditions of DMGI’s
Amended and Restated 2005 Stock Plan (the “DMGI Stock Plan”). Such stock options
and shares of restricted Common Stock shall vest 33.3% after the first twelve
months and then quarterly in eight (8 equal installments of 8.33%) such that
they will be fully vested thirty six (36) months from the Effective Date; except
that in the event of a Termination Without Cause under Section 7.4 below or
Termination for Good Reason under Section 7.5 below, the vesting of the
foregoing stock options and shares of restricted Common Stock shall be
accelerated by six (6) months. The stock options will expire on the seventh
anniversary of the Effective Date.
7. Term and Termination. This Agreement will commence on the Effective Date and
will continue until the earlier of three (3) years after the Effective Date or
when terminated pursuant to any one of the following:
7.1 Death. The death of Executive shall immediately terminate this Agreement.
7.2 Disability. If, as a result of Disability, as determined by DMGI, Executive
shall have been absent from his full-time duties hereunder or unable to
materially fulfill his full-time duties (as determined by DMGI) hereunder for
three (3) consecutive months, then thirty (30) days after receiving written
notice (which notice may occur on or after the end of

 

- 4 -



--------------------------------------------------------------------------------



 



such three (3) month period), DMGI may terminate Executive’s employment
hereunder provided Executive is unable to resume his full-time duties at the
conclusion of such notice period. Also, Executive may initiate termination of
his employment under this Section 7.2 if as a result of Disability his health
should become impaired to an extent that makes the continued performance of his
duties hereunder hazardous to his physical or mental health, provided that
Executive shall have furnished DMGI with a written statement from a qualified
doctor to such effect and provided, further, that, at DMGI’s request made within
ten (10) days from the date of receipt of such written statement, Executive
shall submit on a timely basis to an examination by a qualified doctor selected
by DMGI who is acceptable to Executive or Executive’s doctor (such acceptability
will not be unreasonably withheld) and such doctor shall have concurred with the
conclusion of Executive’s doctor. For purposes of this Agreement, “Disability”
means the Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months. In order to receive Disability benefits,
Executive must cooperate with DMGI in making such Disability determination,
including providing such medical evidence as may reasonably be requested by DMGI
or submission to a medical examination(s) by a qualified doctor(s) selected by
DMGI. Executive must comply with any such requests within ten (10) days.
7.3 For Cause. DMGI may terminate Executive’s employment under this Agreement
for “cause,” which shall be defined herein as follows: (a) Executive’s material
breach of this Agreement; (b) Executive’s negligence or insubordination in the
performance or nonperformance (continuing for ten (10) days after receipt of
written notice from DMGI of the need to cure) of any of Executive’s assigned
duties and responsibilities hereunder; (c) Executive’s dishonesty, fraud,
misrepresentation or misconduct with respect to the business and affairs of
DMGI; (d) Executive’s violation of a material provision of DMGI’s Code of
Business Conduct or other written corporate policy; (e) Executive’s violation of
any federal, state or local law or regulation applicable to DMGI’s business;
(f) Executive’s conviction of any felony crime; (g) Executive entering a plea of
nolo contendere to a felony crime or any other crime involving any act of moral
turpitude; (h) Executive’s misuse, misappropriation or embezzlement of funds or
property belonging to DMGI or any of its subsidiaries and affiliates; or
(i) alcohol abuse or drug abuse by Executive which adversely affects the
performance of his assigned duties and responsibilities hereunder or compromises
the integrity and reputation of DMGI, its employees or its services (any of the
foregoing, “Termination for Cause”).
7.4 Without Cause. This Agreement may be terminated by DMGI thirty (30) days
after the effective date of a written notice sent to Executive stating that DMGI
is terminating his employment, without cause, which notice can be given by DMGI
at any time after the Effective Date at DMGI’s sole discretion, for any reason
or for no reason (“Termination Without Cause”).
7.5 For Good Reason. Executive may elect to terminate his employment with DMGI
on the effective date of a written notice sent to DMGI from Executive stating
that he is terminating employment for “good reason,” which shall be defined
herein as follows: (a) Executive’s level of compensation (including Base Salary,
fringe benefits and participation in non-discretionary bonus programs under
which awards are payable pursuant to objective financial or performance
standards) is reduced without his consent; provided, however, that a reduction
of Executive’s compensation in accordance with Section 6.1 will not constitute
“good reason”; (b) Executive is required to relocate his principal office of
employment with DMGI outside of New York, NY without his consent; (c) DMGI
materially changes Executive’s role as a critical executive in the finance
function as referenced and subject to the terms of the last sentence of
Section 1 above; or (d) a breach by DMGI of any material provision of this
Agreement which remains uncorrected for thirty (30) days following written
notice by Executive of such breach (“Termination for Good Reason”).

 

- 5 -



--------------------------------------------------------------------------------



 



7.6 Voluntary. This Agreement may be terminated by Executive on the effective
date of a written notice sent to DMGI from Executive stating that Executive is
electing to terminate his employment with DMGI without “good reason” as defined
in Section 7.5 hereof (“ Voluntary Termination ”).
8. Effect of Termination.
8.1 Termination as a Result of Death. In the event of any termination of this
Agreement pursuant to Section 7.1 hereof, no severance compensation is due to
Executive’s estate; provided, however, that DMGI will continue to pay accrued
but unpaid salary, accrued vacation and any other accrued but unpaid benefits
and unreimbursed expenses through the last day of the month in which Executive’s
death occurs.
8.2 Termination as a Result of Disability. In the event of any termination of
this Agreement pursuant to Section 7.2 hereof, DMGI shall continue to pay
Executive his Base Salary under Section 6.1 hereof at Executive’s then-current
salary and maintain his benefits under Section 6.2 hereof (i) through the
remaining term of this Agreement which ends on the third anniversary of the
Effective Date, or (ii) for six (6) months, whichever period is shorter. In the
event of a disability termination pursuant to Section 7.2 hereof, Executive will
not be eligible to receive any ongoing benefits subsequent to the effective date
of termination, other than continued participation in any applicable DMGI
disability plan, nor will there be any proration of any potential annual
incentive bonus under Section 6.3 hereof for the fiscal year in which such
termination occurs; provided, however, that DMGI will continue to pay accrued
but unpaid salary, accrued vacation and any other accrued but unpaid benefits
and unreimbursed expenses through the last day of the month in which Executive’s
termination occurs.
8.3 Termination for Cause or Voluntary Termination. In the event of any
termination of this Agreement pursuant to Sections 7.3 or 7.6 hereof, DMGI shall
pay Executive the compensation and benefits otherwise payable to Executive under
Section 6 hereof through the date of termination, except that there will be no
proration of any potential annual incentive bonus under Section 6.3 hereof for
the fiscal year in which such termination occurs.
8.4 Termination Without Cause or for Good Reason. In the event of any
termination of this Agreement pursuant to Sections 7.4 or 7.5 hereof:
(a) DMGI shall continue to pay Executive his Base Salary under Section 6.1
hereof at Executive’s then-current salary and maintain his benefits under
Section 6.2 hereof (i) through the remaining term of this Agreement which ends
on the third anniversary of the Effective Date, or (ii) for six (6) months,
whichever period is shorter. If such benefits contemplated under Section 6.2
hereof cannot be maintained under the provisions and eligibility of the specific
plans (see Section 8.6 below), then DMGI shall pay during the post-termination
period the cash equivalent of the company’s cost of benefits under any such
company plan;
(b) DMGI will pay unreimbursed expenses and accrued vacation through the date of
termination pursuant to Sections 6.4 and 6.5 of this Agreement;
(c) For the fiscal year of termination, DMGI shall pay the pro rata portion of
the annual incentive bonus otherwise due to Executive pursuant to Section 6.3
hereof, such pro rata bonus amount to be determined at the sole discretion of
the Compensation Committee of the Board of Directors based upon the targets,
milestones, performance objectives and measurement criteria established for the
fiscal year and DMGI’s and Executive’s, as the case may be, actual performance
against such targets, milestones, performance objectives and measurement
criteria. Notwithstanding the forgoing, in the event of termination of this
Agreement pursuant to Section 7.5, this subsection (c) will not be applicable
unless DMGI determines, in its reasonable judgment, that the Executive’s
termination meets the requirements for Good Reason as set forth in Section 7.5.

 

- 6 -



--------------------------------------------------------------------------------



 



(d) The vesting of the Restricted Stock Award Agreement and the Stock Option
Agreement that Executive enters into with DMGI for the equity incentive awards
set forth in Section 6.6 hereof shall, in the event of a termination of
employment pursuant to Sections 7.4 or 7.5 hereof, be accelerated by six
(6) months pursuant to the next to last sentence of Section 6.6. Notwithstanding
the forgoing, in the event of termination of this Agreement pursuant to
Section 7.5, this subsection (d) will not be applicable unless DMGI determines,
in its reasonable judgment, that the Executive’s termination meets the
requirements for Good Reason as set forth in Section 7.5.
(e) In all cases, post-termination payments to Executive will be reduced for
applicable withholding taxes and will be payable on DMGI’s normal payroll dates
or bonus payment dates during the periods; provided, however, that if the total
amount of the benefits available to Executive under this Section 8.4, either
alone or together with other payments which Executive has the right to receive
from DMGI, would constitute a “parachute payment” as defined in Section 280G of
the Internal Revenue Code of 1986, as amended (the “ Code ”), then DMGI shall
pay to Executive at the time of termination an additional amount such that the
net amount retained by Executive, after deduction of the excise tax imposed by
Section 4999 of the Code and any federal, state and local income tax and excise
tax imposed on such additional amount, shall be equal to the amount payable to
the Executive under this Section 8.4 as originally determined prior to the
deduction of the excise tax. All such amounts payable by DMGI shall be paid
within thirty (30) days of the Executive’s separation from service except as
provided in Section 8.4(d). In the event of any termination of this Agreement
pursuant to Sections 7.4 or 7.5, Executive shall have no duty or obligation
whatsoever to seek similar or substitute employment or otherwise mitigate his
damages.
(f) If upon termination Executive is a “specified employee” within the meaning
of Code section 409A(a)(2)(B)(i) and the regulations promulgated thereunder,
then the payments under Sections 8.4(a) and (c) will not begin sooner than the
date that is six (6) months following the date of termination. In the event of a
delay in payment provided under this Section 8.4(d), DMGI shall, on the first
day of the seventh month following such termination, pay Executive in a lump sum
all amounts that would have been paid under Section 8.4(a) and (c) through such
date if such six-month delay had not occurred; provided, further that all such
amounts payable by DMGI under Section 8.4(c) shall be paid by the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the related taxes or, in the case of a tax audit or
litigation addressing the existence or amount of a tax liability, by the end of
the Executive’s taxable year following the Executive’s taxable year in which the
taxes that are the subject of audit or litigation are remitted to the taxing
authority (or where as a result of such audit or litigation no taxes are
remitted, the end of the Executive’s taxable year following the Executive’s
taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation).
(g) Executive will only be deemed to have incurred a separation from service
under Sections 8.2, 8.4 (a) and 8.4 (c) if it is reasonably anticipated that
Executive will not provide significant services for DMGI or an affiliate
following such termination (a “Separation from Service”). Whether a termination
of employment is considered a Separation from Service will be determined in
accordance with Internal Revenue Code Section 409A, and such determination will
be based upon the facts and circumstances surrounding the termination of
employment. While Executive is on military leave, sick leave, or another bona
fide leave of absence, the employment relationship is treated as continuing
intact if the period of leave does not exceed six months, or, if longer, so long
as Executive has a guaranteed right to return to employment either by law or by
contract.

 

- 7 -



--------------------------------------------------------------------------------



 



(h) As a condition of receiving any payments described under Section 8.4,
Executive agrees to execute, deliver and not to revoke (within the time period
permitted by applicable law) a general release of DMGI and its officers,
directors, employees, and owners from any and all claims, obligations and
liabilities of any kind whatsoever arising from or in connection with the
Executive’s employment or termination of employment with DMGI or this Agreement
(including without limitation civil rights claims), in such form as requested by
DMGI (with the attached Exhibit A as an example of one such form), it being
understood that such release shall not apply to Executive’s rights to any
payments or benefits due under this Agreement or any employee benefit plan or
program in which the Executive is a participant, any rights Executive may have
to indemnification and to coverage under directors’ and officers’ liability and
similar insurance maintained by DMGI.
8.5 Termination as a Result of Expiration of Agreement. If this Agreement is
allowed to expire three (3) years from the Effective Date without being renewed
or otherwise extended, then all the specific rights and obligations of the
parties under this Agreement shall cease, including, without limitation,
Executive’s obligations under Section 9, and Executive shall become an at-will
employee of DMGI subject to its human resources and other corporate policies and
its Employee Handbook in effect at such time.
8.6 Rights under DMGI’s Stock Plan and Benefit Plans. In the event of
termination and the requirement for any benefits to be provided under this
Section 8, except as otherwise expressly provided herein, Executive’s rights
hereunder and under DMGI’s Stock Plan, which governs stock options and
restricted stock awards, and all other benefit plans of general application,
including DMGI’s employee health and dental insurance coverage, shall be subject
to and determined in accordance with the provisions and eligibility of those
plans, the related award agreements and the provisions of applicable law.
9. Covenant Not to Compete or Solicit.
9.1 During the term of this Agreement and for a period of time thereafter equal
to the longer of (a) twelve (12) months and (b) the period during which the
Executive continues to be entitled to compensation or benefits pursuant to
Section 8 hereof (the “Non-Competition Period”), Executive shall not, other than
on behalf of DMGI or any entity owned by or directly affiliated with DMGI,
directly or indirectly, without the prior written consent of DMGI: (i) engage
in, anywhere in the United States or the world in which DMGI or any of its
affiliates and subsidiaries are conducting business (the “Restricted Area”),
whether as an employee, agent, consultant, advisor, independent contractor,
proprietor, partner, officer, director or otherwise, or have any ownership
interest in (except for ownership of two and one-half percent (2.5%) or less of
any publicly-held entity), or participate in or facilitate the financing,
operation, management or control of, any firm, partnership, corporation, entity
or business that engages or participates in, a Competing Business Purpose (as
defined below); or (ii) approach, contact or solicit clients or customers of
DMGI or any of its affiliates and subsidiaries, including content owners and
channel outlets with which they have a relationship, in connection with a
Competing Business Purpose. For purposes of this Agreement, “Competing Business
Purpose” shall mean the acquisition of digital rights to Independently Owned
Content (as defined below) (whether by purchase, license or through digital
distribution arrangements), the processing of Independently Owned Content into
digital format for placement in online music, mobile or video stores and other
channel outlets, and the distribution of digital music and video content to
online music, mobile or video stores and other channel outlets for purchase by
consumers via electronic means such as transmissions, mobiletones and streaming.
Notwithstanding anything to the contrary herein, a Competing Business Purpose
shall not

 

- 8 -



--------------------------------------------------------------------------------



 



include the activities of any business unit or division of a major record label
group (as of the date hereof, Sony BMG, Universal Music Group, Warner Music
Group or EMI Recorded Music) or other entity, so long as the activities of such
business unit or division are not related to the acquisition, processing or
distribution of Independently Owned Content. For purposes hereof, “Independently
Owned Content” means music content not owned or controlled by one of the four
major record label groups and video content not owned or controlled by a major
movie or television studio (as of the date hereof, Paramount Motion Pictures
Group, Fox Filmed Entertainment, Sony Pictures Entertainment, NBC/Universal,
Warner Brothers Entertainment, and Buena Vista Motion Pictures Group, together
with the television production affiliates thereof).
9.2 During the Non-Competition Period, Executive shall not, directly or
indirectly, either for himself or for any other person or entity, without the
prior written consent of DMGI, solicit, encourage or take any other action which
is intended to induce or encourage, or has the effect of inducing or
encouraging, any employee of DMGI or any of their affiliates or subsidiaries to
terminate his or her employment with DMGI or such affiliate or subsidiary, for
any purpose.
9.3 The covenants contained in Sections 9.1 and 9.2 hereof shall be construed as
a series of separate covenants, one for each country, province, state, city or
other political subdivision of the Restricted Area. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in Section 9.1 and Section 9.2, respectively. If, in any
judicial proceeding, a court refuses to enforce any of such separate covenants
(or any part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this Section 9 are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable laws.
9.4 All of the covenants in this Section 9 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against DMGI, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
DMGI of such covenants. Because of the difficulty of measuring economic loss to
DMGI as a result of any breach of the covenants in this Section 9, and because
of the immediate and potentially irreparable damage that could be caused to DMGI
for which it would have no other adequate remedy, Executive agrees that these
covenants may be enforced by DMGI in the event of a breach by him, by
injunctions and/or restraining orders. It is further agreed by the parties that
the covenants in this Section 9 impose a reasonable restraint on Executive in
light of the activities and business of DMGI on the date of execution of this
Agreement and the current plans and DMGI Executive also acknowledges that the
limitations of time, geography and scope of activity agreed to in this Agreement
are reasonable because, among other things: (A) DMGI is engaged in a highly
competitive industry, (B) Executive has unique access to, and will continue to
have access to, the trade secrets and know-how of DMGI, including, without
limitation, the plans and strategy (and, in particular, the competitive
strategy) of DMGI, and (C) in the event Executive’s employment with DMGI
terminated, Executive should be able to obtain suitable and satisfactory
employment without violation of this Agreement.
10.  Return of DMGI Property. All records, documents, designs, patents, business
plans, financial information, manuals, correspondence, memoranda, data bases,
lists and other property delivered to or compiled by Executive by or on behalf
of DMGI or its representatives, vendors, customers, channel partners and
acquisition targets which pertain to the business of DMGI shall be and remain
the property of DMGI and be subject at all times to its discretion and control.
Upon termination of Executive’s employment for any reason, all such material
which has been collected or accumulated by Executive shall be delivered promptly
to DMGI without request by it.

 

- 9 -



--------------------------------------------------------------------------------



 



11. Miscellaneous.
11.1 Arbitration. Executive and DMGI agree that any unresolved dispute,
controversy or claim arising out of, or relating to, this Agreement or any
alleged breach hereof shall be settled exclusively by binding arbitration,
provided, however, that DMGI and Executive retain their right to, and shall not
be prohibited, limited or in any other way restricted from, seeking or obtaining
equitable relief from a court having jurisdiction over the parties. Any such
arbitration proceedings shall be conducted in New York, NY, in accordance with
the commercial arbitration rules of the American Arbitration Association in
effect at that time. The arbitrator(s) shall not have the authority to add to,
detract from or modify any provision hereof nor to award punitive damages to any
injured party. The arbitrator(s) shall have the authority to order back pay,
severance compensation, vesting of options or other restricted equity awards (or
cash compensation in lieu of vesting), reimbursement of costs, including legal
fees and other costs incurred to enforce this Agreement or to defend against
charges brought hereunder, and interest thereon in the event the arbitrator(s)
determines that DMGI has breached this Agreement. The arbitrator(s) shall have
the authority to order reimbursement of costs and any damages actually sustained
by DMGI, including legal fees and other costs incurred to enforce this Agreement
or to defend against charges brought hereunder, and interest thereon in the
event the arbitrator(s) determines that Executive has breached this Agreement. A
decision by the arbitrator or a majority of the members of an arbitration panel
(not to exceed three (3) arbitrators) shall be final and binding, and judgment
upon the determination or award rendered by the arbitrator(s) may be entered in
any court having jurisdiction. The direct expense of any arbitration proceeding
shall initially be borne by DMGI, but the arbitrator(s) shall have the authority
to reallocate such cost among the parties upon conclusion of the proceedings.
11.2 Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.
11.3 Remedies. DMGI and Executive acknowledge that the service to be provided by
Executive is of a special, highly skilled, extraordinary and intellectual
character, which gives it peculiar value the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, Executive
hereby consents and agrees that for any breach or violation by Executive of any
of the provisions of this Agreement including, without limitation, Sections 3,
4, 5, 9 and 10 hereof, a restraining order and/or injunction may be issued
against Executive, in addition to any other rights and remedies DMGI may have,
at law or equity, including without limitation the recovery of money damages.
11.4 No Waiver. The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

 

- 10 -



--------------------------------------------------------------------------------



 



11.5 Assignment. This Agreement and all rights hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time. DMGI
may assign its rights, together with its obligations hereunder, to any parent,
subsidiary, affiliate or successor, or in connection with any sale, transfer or
other disposition of all or substantially all of its business and assets,
provided, however, that any such assignee assumes DMGI’s obligations hereunder.
11.6 Withholding. All sums payable to Executive hereunder shall be reduced by
all federal, state, local and other withholding and similar taxes and payments
required by applicable law or by DMGI company policy and practice.
11.7 Entire Agreement. This Agreement constitutes the entire and only agreement
between the parties relating to employment of Executive with DMGI, and this
Agreement supersedes and cancels any and all previous contracts, arrangements or
understandings with respect thereto, whether verbal or in writing.
11.8 Amendment. This Agreement may not be amended or modified, except by an
agreement in writing executed by both parties hereto and approved by the Board
of Directors of DMGI or its Compensation Committee.
11.9 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and hand delivered, sent by telecopier, sent
by certified first class mail, postage pre-paid, or sent by nationally
recognized express courier service. Such notices and other communications shall
be effective upon receipt if hand delivered or sent by telecopier, five (5) days
after mailing if sent by mail, and one (l) day after dispatch if sent by express
courier, to the following addresses, or such other addresses as any party shall
notify the other party:

         
 
  If to DMGI:   Digital Music Group, Inc 100 Park Avenue
 
      Second Floor
 
      New York, NY 10017 
 
      Attention: Chairman of the Board of Directors
 
      Facsimile: (212) 201-9292 
 
       
 
  With a copy to:   Reed Smith LLP
 
      599 Lexington Avenue
 
      New York, NY 10022 
 
      Attention: David M. Grimes
 
                          Antone P. Manha, Jr.
 
      Facsimile: (212) 521-5450 
 
       
 
  If to Executive:   Nathan Fong
 
      208 Melbourne Road
 
      Great Neck, New York 11021 

 

- 11 -



--------------------------------------------------------------------------------



 



11.10 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.
11.11 Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents and the word “or” is used in the inclusive sense.
11.12 Counterparts. This Agreement may be executed in two or more counterparts,
including by facsimile, each of which shall be deemed to be an original but all
of which, taken together, constitute one and the same agreement.
11.13 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
New York, without giving effect to the principles of conflict of laws.
11.14 Code Section 409A. The Company and Executive agree that this Agreement and
the rights granted to the Executive hereunder are intended to meet the
requirements of paragraphs (2), (3) and (4) of Section 409A(a)(1)(A) of the
Code. Accordingly, the parties agree that during the period ending on
December 31, 2008 (or such later date as set forth by the Internal Revenue
Service for good faith compliance with guidance relating to Section 409A of the
Code), the parties agree that they shall negotiate in good faith to revise any
provisions of this Agreement that might otherwise fail to meet the requirements
of paragraphs (2), (3) and (4) of Section 409A of Code; provided, however, that
nothing contained in this Section 11.14 shall be deemed to require the Company
to incur any material compensation expense in excess of that which would be
incurred by it in the absence of this Section 11.14.
IN WITNESS WHEREOF, DMGI and Executive have executed this Agreement as of the
date first above written.

             
 
  DIGITAL MUSIC GROUP, INC.       EXECUTIVE
By:
           
 
           
Name:
  Greg Scholl       Nathan Fong
Title:
  President & CEO        

 

- 12 -



--------------------------------------------------------------------------------



 



Schedule A
Bonus Amount: For the year ending December 31, 2008, Executive is eligible to
receive a bonus of up to $75,000 (the “Target Bonus”) based on the following
parameters and performance criteria:
1. Gross Revenue: If the Orchard has gross revenues for 2008 of (a) $70,000,000
or more, the Executive is entitled to a bonus equal 33 1/3% of his Target Bonus,
(b) $60,000,000 or less, the Executive is not entitled to any bonus with respect
to the Orchard’s gross revenues and (c) more than $60,000,000 but less than
$70,000,000, the Executive is entitled to a pro rata portion of 33 1/3% of his
Target Bonus;
2. Gross Margin: If the Orchard achieves a gross margin for 2008 equal to
(a) 28.5% or greater, the Executive is entitled to a bonus equal 33 1/3% of his
Target Bonus, (b) 26.5% or less, the Executive is not entitled to any bonus with
respect to the Orchard’s gross margin and (c) greater than 26.5% but less than
28.5%, the Executive is entitled to a pro rata portion of 33 1/3% of his Target
Bonus; and
3. Discretionary Component: The discretionary component is to be determined
solely by the CEO of DMGI and may be any amount up to 33 1/3% of the Executive’s
Target Bonus.

 

- 13 -



--------------------------------------------------------------------------------



 



Exhibit A- Form of Termination Agreement
Date:                     
Dear                     :
As discussed with you, your last day of work and the effective termination date
of your employment with The Orchard Enterprises, Inc. (the “Company”),
is                                         (“Termination Date”). This letter,
when executed by both parties, shall serve as a termination agreement
(“Agreement”) between you and the Company. Please review the terms set forth
below.
1. Employee Benefits
Please be aware that, pursuant to COBRA, you will be entitled to continue
certain health benefits as noted in Exhibit A, provided that you take the steps
described in the Exhibit.
2. Release
By signing this Agreement, you release the Company from any known or unknown
claims that you may have against the Company.
You are giving this release on behalf of yourself and your heirs, personal
representatives, assigns or any other person who could make a claim based upon
your employment relationship with the Company.
The release applies to the Company and its past and present subsidiaries and
affiliates, as well as the past and present directors, officers, agents,
attorneys, employees, successors and assigns of any of them. These parties are
together called the “Released Parties” in this Agreement. The release also
includes any employee benefit plans or funds sponsored or administered by the
Company (except that it does not apply to claims for vested benefits, if any,
arising from Company-sponsored retirement plans).
This is a general and complete release that applies to any claim, known or
unknown and waives any claim to further compensation or benefits. It includes
claims relating to your employment with and termination of employment with the
Company.
This release specifically applies to claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, the Age Discrimination in
Employment Act, the Older Worker’s Benefit Protection Act and any collective
bargaining agreement, any claims for attorneys fees, and any claims arising
under any and all other federal, state and local laws and under federal or state
common law, including claims in contract and tort. It does not apply to any
claim that arises after you sign this Agreement, and it does not include claims
that cannot be released as a matter of law.
You acknowledge that this Agreement includes, without limitation, claims that
you do not know or suspect to exist in your favor at the time of execution
hereof and that this Agreement has been executed with the express intention of
extinguishing all known and unknown claims.
You represent that you have not assigned or transferred, or purported to assign
or transfer, to any person or entity, any claim against any of the Released
Parties, or any portion thereof or interest therein.
You agree to permanently withdraw with prejudice all claims, if any, you have
filed against any Released Party. You agree never to seek any damages based on
the claims released in this Agreement.
In consideration for signing this agreement, you will be paid severance equal to
 _____  months of pay at your current salary.

 

- 14 -



--------------------------------------------------------------------------------



 



3. Employee Covenants
You acknowledge that you will remain bound by any confidentiality, nondisclosure
or non-competition agreements you have with the Company. Any such agreements are
incorporated herein by reference. Without limitation of anything contained in
such agreements, at all times hereafter, you will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company’s
Proprietary Information (defined below), unless an officer of the Company
expressly authorizes such in writing. “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its parents, subsidiaries, affiliated entities, customers and
suppliers, including but not limited to information relating to Company’s record
label clients and on-line customers, business plans and strategies, products,
processes, know-how, designs, formulas, methods, developmental or experimental
work, improvements, discoveries, inventions, ideas, source and object codes,
data, programs, other works of authorship, and plans for research and
development.
You acknowledge and agree that solely by reason of your employment by the
Company, you have come into contact with the Company’s record label clients,
on-line customers, distributors, suppliers and employees and have had access to
Confidential and Proprietary Information regarding the Company’s clients,
customers, distributors and suppliers. Consequently, you covenant and agree that
for a period of one (1) year after the date of execution of this Agreement, you
will not, directly or indirectly, individually or on behalf of others, solicit a
client, customer, distributor, supplier or employee of the Company (except on
behalf of the Company).
You agree never to use or disclose any Company information or trade secrets
concerning the operations, future plans or business methods of the Company.
You agree not to criticize the Company or any of its officers, directors,
employees, shareholders, affiliates or agents. The Company also agrees that none
of its officers or directors will criticize you.
You agree that the terms of this Agreement are confidential and shall not be
disclosed to any third party, with the exception of your attorneys or financial
advisors, or as required by law or in order to enforce the terms of this
Agreement. In the event that you are ordered to disclose information regarding
this Agreement to a court, you agree to give the Company prompt notice of such
court order so that the Company can take appropriate action.
You agree that the Company would be irreparably harmed by any actual or
threatened violation of the Employee Covenants described in this section, and
that the Company will be entitled to an injunction prohibiting you from
committing such violation.
4. Tender Back
You agree that in the event of any breach of this Agreement, including but not
limited to, your bringing any claim against any Released Party, you will
immediately repay all or any portion of the payments made to you hereunder, and
the Company will have no obligation to make any further payments to you under
this Agreement, provided, however, that these provisions do not apply to any
claims brought pursuant to the Age Discrimination in Employment Act or the Older
Workers Benefit Protection Act, or other claims for which tender back may be
prohibited under applicable law.
5. Expenses
The Company will reimburse you for all reasonable business expenses incurred
through the Termination Date upon proper presentation of supporting
documentation, provided that appropriate expense reports have been submitted no
later than one (1) weeks following the Termination Date.
6. Company Property
You agree that all Company property, including but not limited to credit cards,
keys, documents, software, computer data, records, or any other materials, will
be returned without destruction or other damage no later than the Termination
Date.

 

- 15 -



--------------------------------------------------------------------------------



 



7. Non-Admission
You agree that this Agreement is not an admission of guilt or wrongdoing by the
Released Parties, and acknowledge that the Released Parties do not believe or
admit that any of them has done anything wrong.
8. Full Disclosure
You acknowledge that you have disclosed to the Company any information you have
concerning any conduct involving the Company that you have reason to believe may
be unlawful or involve any false claims to the United States or any other
government having jurisdiction over the Company. You promise to cooperate fully
and voluntarily in any investigation the Company undertakes into matters
occurring during your employment with the Company, and you agree not to disclose
to anyone who is not assisting the Company with the investigation, other than
your attorney, the fact of or the subject matter of the investigation, except as
required by law. You will accommodate your schedule to cooperate with the
Company and promptly provide such information. You acknowledge that nothing in
this Agreement prevents you from cooperating with any U.S. government
investigation.
10. Revocation of Agreement
You understand that you may revoke this Agreement in writing within seven
(7) days after you sign it, and the Agreement shall not become effective or
enforceable until the end of the seven-day period. To be effective, before the
end of the seven-day period, you must deliver, or fax and mail, your written
revocation to the Company, to the attention of the first Company representative
signing this Agreement using the contact information listed below the
representative’s signature. If you revoke this Agreement, the Company shall have
no obligations under this Agreement.
11. Arbitration
You and the Company agree to resolve any claims we may have with each other or
that you have with any other released party (Arbitrable Dispute) through final
and binding arbitration in accordance with the rules of the American Arbitration
Association. This arbitration agreement applies first to any disputes about the
validity, interpretation or effect of this Agreement or alleged violations of
it. If it is finally determined by an arbitrator or the Courts that the
Agreement is unenforceable, any claim against the Company, including claims of
discrimination under federal, state or local law, must also be arbitrated.
Arbitration shall be the exclusive remedy for any Arbitrable Dispute and any
arbitration will take place at the office of the American Arbitration
Association closest to your place of work for the Company. This section does not
limit the Company’s right to seek and obtain an injunction pursuant to
Paragraph 4.
12. Fee-Shifting
In the event of litigation or arbitration concerning the subject matter of this
Agreement, the prevailing party shall be entitled to recover all costs incurred
by it, including such party’s reasonable attorneys’ fees and reasonable
compensation for the services of its internal personnel, provided however that
this provision shall not apply to any claims brought pursuant to the Age
Discrimination in Employment Act or the Older Workers Benefit Protection Act.
13. Other Important Provisions
This is the entire agreement between you and the Company. This Agreement may not
be modified in any manner except in writing signed by both you and an authorized
Company official. You acknowledge that the Company has made no representations
or promises to you other than those in this Agreement. If any provision in this
Agreement is found to be unenforceable, all other provisions will remain fully
enforceable.
This Agreement binds your heirs, administrators, personal representatives,
executors, successors and assigns, and will apply to the benefit of all Released
Parties and their respective heirs, administrators, personal representatives,
executors, successors and assigns.

 

- 16 -



--------------------------------------------------------------------------------



 



This Agreement shall be construed as a whole according to its fair meaning. It
shall not be construed strictly for or against you or any released party. This
Agreement shall be governed by the statutes and common law of the State of New
York.

         
 
  By:    
 
       
 
      Greg Scholl
 
      President & CEO
 
      The Orchard
 
      100 Park Ave., 2nd Fl.
 
      NY, NY 10017 
 
      1-212-201-9280 

ACKNOWLEDGMENT
I have read this Agreement consisting of five pages (exclusive of attachments),
I understand its contents, and I willingly, voluntarily and knowingly accept and
agree to the terms and conditions of this Agreement. I acknowledge that I was
advised to consult with an attorney prior to executing this Agreement.

             
 
     
 
[Date]    

“EXHIBIT A”
** CONTINUATION HEALTH CARE COVERAGE RIGHTS UNDER COBRA**
Introduction
(a) The right to COBRA continuation coverage was created by a federal law, the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). COBRA
continuation coverage can become available to you and to other members of your
family who are covered under the Plan when you would otherwise lose your group
health coverage. This notice generally explains COBRA continuation coverage,
when it may become available to you and your family, and what you need to do to
protect the right to receive it. This notice gives only a summary of your COBRA
continuation coverage rights. For more information about your rights and
obligations under the Plan and under federal law, you should either review the
Plan’s Summary Plan Description or get a copy of the Plan Document from the Plan
Administrator.
The Plan Administrator is Jeff Nimerofsky, The Orchard Enterprises, Inc., 100
Park Avenue, 2nd floor, New York, NY 10017.
The Plan Administrator is responsible for administering COBRA continuation
coverage.
11.14.2 What is continuation coverage?

 

- 17 -



--------------------------------------------------------------------------------



 



Federal law requires that most group health plans (including this Plan) give
employees and their families the opportunity to continue their health care
coverage when there is a “qualifying event” that would result in a loss of
coverage under an employer’s plan. Depending on the type of qualifying event,
“qualified beneficiaries” can include the employee covered under the group
health plan, a covered employee’s spouse, and dependent children of the covered
employee.
Continuation coverage is the same coverage that the Plan gives to other
participants or beneficiaries under the Plan who are not receiving continuation
coverage. Each qualified beneficiary who elects continuation coverage will have
the same rights under the Plan as other participants or beneficiaries covered
under the Plan. Specific information describing continuation coverage can be
found in the Plan’s summary plan description (SPD), which can be obtained from
Jeff Nimerofsky, The Orchard Enterprises, Inc., 100 Park Avenue, 2nd floor, New
York, NY 10017.
How long will continuation coverage last?
In the case of a loss of coverage due to end of employment or reduction in hours
of employment, coverage may be continued for up to 18 months. However, this
coverage may be extended for a limited time due to disability or another
qualifying event.
In the case of losses of coverage due to an employee’s death, divorce or legal
separation, the employee’s enrollment in Medicare or a dependent child ceasing
to be a dependent under the terms of the plan, coverage may be continued for up
to 36 months.
Continuation coverage will be terminated before the end of the maximum period if
any required premium is not paid on time, if a qualified beneficiary becomes
covered under another group health plan that does not impose any pre-existing
condition exclusion for a pre-existing condition of the qualified beneficiary,
if a covered employee enrolls in Medicare, or if the employer ceases to provide
any group health plan for its employees. Continuation coverage may also be
terminated for any reason the Plan would terminate coverage of a participant or
beneficiary not receiving continuation coverage (such as fraud).
11.14.3 How can you elect continuation coverage?
Each qualified beneficiary listed on page one of this notice has an independent
right to elect continuation coverage. For example, both the employee and the
employee’s spouse may elect continuation coverage, or only one of them. Parents
may elect to continue coverage on behalf of their dependent children only. A
qualified beneficiary must elect coverage by the date specified on the Election
Form. Failure to do so will result in loss of the right to elect continuation
coverage under the Plan. A qualified beneficiary may change a prior rejection of
continuation coverage any time until that date.
In considering whether to elect continuation coverage, you should take into
account that a failure to continue your group health coverage will affect your
future rights under federal law. First, you can lose the right to avoid having
pre-existing condition exclusions applied to you by other group health plans if
you have more than a 63-day gap in health coverage, and election of continuation
coverage may help you not have such a gap. Second, you will lose the guaranteed
right to purchase individual health insurance policies that do not impose such
pre-existing condition exclusions if you do not get continuation coverage for
the maximum time available to you. Finally, you should take into account that
you have special enrollment rights under federal law. You have the right to
request special enrollment in another group health plan for which you are
otherwise eligible (such as a plan sponsored by your spouse’s employer) within
30 days after your group health coverage ends because of the qualifying event
listed above. You will also have the same special enrollment right at the end of
continuation coverage if you get continuation coverage for the maximum time
available to you.

 

- 18 -



--------------------------------------------------------------------------------



 



11.14.4 How much does continuation coverage cost?
Generally, each qualified beneficiary may be required to pay the entire cost of
continuation coverage. The amount a qualified beneficiary may be required to pay
may not exceed 102 percent of the cost to the group health plan (including both
employer and employee contributions) for coverage of a similarly situated plan
participant or beneficiary who is not receiving continuation coverage (or, in
the case of an extension of continuation coverage due to a disability,
150 percent).
11.14.5 When and how must payment for continuation coverage be made?
First payment for continuation coverage
If you elect continuation coverage, you do not have to send any payment for
continuation coverage with the Election Form. However, you must make your first
payment for continuation coverage within 45 days after the date of your
election. (This is the date the Election Notice is post-marked, if mailed.) If
you do not make your first payment for continuation coverage within that
45 days, you will lose all continuation coverage rights under the Plan.
Your first payment must cover the cost of continuation coverage from the time
your coverage under the Plan would have otherwise terminated up to the time you
make the first payment. You are responsible for making sure that the amount of
your first payment is enough to cover this entire period. You may contact Jeff
Nimerofsky, the Plan Administrator, to confirm the correct amount of your first
payment.
Periodic payments for continuation coverage
After you make your first payment for continuation coverage, you will be
required to pay for continuation coverage for each subsequent month of coverage.
Under the Plan, these periodic payments for continuation coverage are due on the
first of the month. If you make a periodic payment on or before its due date,
your coverage under the Plan will continue for that coverage period without any
break. The Plan will not send periodic notices of payments due for these
coverage periods.
Keep Your Plan Informed of Address Changes
In order to protect your family’s rights, you should keep the Plan Administrator
informed of any changes in the addresses of family members. You should also keep
a copy, for your records, of any notices you send to the Plan Administrator.
11.14.6 For More Information
This notice does not fully describe continuation coverage or other rights under
the Plan. More information about continuation coverage and your rights under the
Plan is available in your summary plan description or from the Plan
Administrator. You can get a copy of your summary plan description from: Jeff
Nimerofsky, The Orchard Enterprises, Inc., 100 Park Avenue, 2nd floor, New York,
NY 10017, tel: 212-201-9280.

 

- 19 -



--------------------------------------------------------------------------------



 



For more information about your rights under ERISA, including COBRA, the Health
Insurance Portability and Accountability Act (HIPAA), and other laws affecting
group health plans, contact the U.S. Department of Labor’s Employee Benefits
Security Administration (EBSA) in your area or visit the EBSA web site at
www.dol.gov/ebsa.
Plan Contact Information

     
Aetna Member Services—Medical
  888.802.3862 
Aetna Member Services—Dental
  877.238.6200 
VSP
  www.vsp.com
—
   
The Orchard
   
100 Park Avenue, 2nd floor
   
New York, NY 10017
   
Attn: Jeff Nimerofsky
   

 

- 20 -



--------------------------------------------------------------------------------



 



Date:
(a) HEALTH INSURANCE TERMINATION
(b)
Dear                     :
Please complete the attached, “Election Form” in order to continue your health
care coverage under COBRA. If you do not elect to continue your health care
coverage by completing the enclosed “Election Form” and returning it to us, your
coverage under the Plan will end due to the termination of your employment.
Each of the following persons is entitled to elect to continue health care
coverage under the Plan:
-Employee:
-Spouse (or former spouse of employee):
-Dependent children:
You [and/or, as appropriate, your spouse, and dependent children] are entitled
to continue your health care coverage for up to thirty-six (36) months. In order
to maintain your current level of Medical Coverage, your monthly continuation
coverage will cost:
$                     (medical, dental and vision for yourself only/and
spouse/and family).
Important — To elect continuation coverage you MUST complete the enclosed
“Election Form” and return it to us. You may mail it to the address shown on the
Election Form. The completed Election Form must be post-marked by
                    . If you do not submit a completed Election Form by this
date, you will lose your right to elect continuation coverage.
(a) COBRA Continuation Coverage Election Form
(This page is to be completed and returned if COBRA coverage is requested.)
                                        
                                        
                                        
Important: This form must be completed and returned by mail, post-marked no
later than                                         .
Send completed form to:
The Orchard Enterprises, Inc.
100 Park Avenue, 2nd floor
New York, NY 10017
Attn: Jeff Nimerofsky

 

- 21 -



--------------------------------------------------------------------------------



 



I (We) elect to continue our medical coverage in The Orchard Enterprises, Inc.
health insurance plan (the Plan) as indicated below:

              Full Legal Name   Date of Birth   Relationship to Employee  
Social Security No.
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 

     
 
   
Signature
  Date
 
   
 
   
Print Name
  Relationship to individual(s) listed above
 
   
 
   
 
   
 
   
 
   
 
   
Print Address
  Telephone number

     
 
Email address
   

 

- 22 -